With Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (U.S. Pub. No. 2020/0072814).
Regarding Claim 1, Bailey teaches a sensor system (Fig. 2, utility pole sensing device 100), comprising a tilt sensor (movement sensor 102) comprising: an accelerometer configured to measure at least one of an angle of tilt, or a change in angle of tilt of a vertical structure (paragraph [0047], movement sensor 102 can obtain acceleration data; see also paragraph [0022]); a wind sensor configured to determine at least one of wind speed or wind direction (paragraph [0061], anemometer); and a communication interface configured to transmit a sensor signal including at least one of the angle of tilt of the vertical structure or the change in angle of tilt, and at least one of the wind speed or the wind direction (communication circuit 130, paragraphs [0069]-[0070]).  
Regarding Claim 5, Bailey teaches everything that is claimed above with respect to Claim 1.  Bailey further teaches wherein the tilt sensor is configured to determine whether: the angle of tilt exceeds a tilt threshold; or the change in angle of tilt exceeds a tilt change threshold in paragraphs [0094]-[0100]. 
Regarding Claim 8, Bailey teaches everything that is claimed above with respect to Claim 1.  Bailey further teaches wherein the tilt sensor further comprises a thermometer configured to measure air temperature, and wherein the sensor signal further includes the air temperature (paragraph [0061], temperature sensor).  
Regarding Claim 9, Bailey teaches everything that is claimed above with respect to Claim 1.  Bailey further teaches a controller configured to receive the sensor signal (Fig. 2, control devices 110, paragraphs [0062]-[0063]).  
Regarding Claim 10, Bailey teaches everything that is claimed above with respect to Claim 9.  Bailey further teaches a server (Fig. 3, remote devices 160, and paragraph [0076]; also paragraph [0094], cloud server), wherein the server is configured to: receive, from the controller, the angle of tilt (Fig. 7, block 502, and paragraph [0095]); determine that the angle of tilt exceeds a predefined tilt threshold (Fig. 7, block 504 and paragraph [0096]); and based on determining that the angle of tilt exceeds the predefined tilt threshold, provide a tilt alert to a user device (Fig. 7, block 506, and paragraphs [0038], [0041], [0076], notifications and alerts).  
Regarding Claim 11, Bailey teaches everything that is claimed above with respect to Claim 10.  Bailey further teaches wherein the server is further configured to: receive, from the controller, the wind speed (Fig. 7, block 502; paragraph [0095], and paragraph [0061], environmental sensors 106 include wind speed sensor); determine that the wind speed exceeds a predefined wind speed threshold (Fig. 7, block 504 and paragraph [0096]); and based on determining that the wind speed exceeds the predefined wind speed threshold, provide a wind speed alert to a user device (Fig. 7, block 506, and paragraphs [0038], [0041], [0076], notifications and alerts).  
Regarding Claim 13, Bailey teaches a method of monitoring tilt of a vertical structure, comprising: detecting at least one of an angle of tilt or a change in angle of tilt of the vertical structure (Fig. 2, movement sensor 102; paragraphs [0030], [0032], [0047], and  [0061]); detecting at least one of a wind speed or a wind direction at the vertical structure (Fig. 2, sensors 106; paragraph [0061], anemometer); and transmitting a sensor signal that includes at least one of the angle of tilt or the change in angle of tilt, and at least one of the wind speed or wind direction (communication circuit 130, paragraphs [0068]-[0070]).  
Regarding Claim 16, Bailey teaches everything that is claimed above with respect to Claim 13.  Bailey further teaches further comprising determining whether: the angle of tilt exceeds a tilt threshold; or the change in angle of tilt exceeds a tilt change threshold (Fig. 7, and paragraphs [0096]-[0098]).  
Regarding Claim 17, Bailey teaches everything that is claimed above with respect to Claim 16.  Bailey further teaches wherein transmitting the sensor signal is performed based on the determination that the angle of tilt exceeds the tilt threshold (Fig. 7, block 506, and paragraphs [0038], [0041], [0076], notifications and alerts).  
Regarding Claim 18, Bailey teaches method of monitoring tilt of a vertical structure, comprising: receiving a sensor signal from a tilt sensor, the sensor signal including an angle of tilt of the vertical structure (Fig. 2, movement sensor 102; paragraphs [0030], [0032], [0047], and  [0061]); determining that the angle of tilt exceeds a predefined tilt threshold (method 500 of Fig. 7, and paragraphs [0094]-[0098]); and providing a tilt alert to a user device based on the determination that the angle of tilt exceeds the predefined tilt threshold (Fig. 7, block 506, and paragraphs [0038], [0041], [0076], notifications and alerts).  
Regarding Claim 19, Bailey teaches everything that is claimed above with respect to Claim 18.  Bailey further teaches wherein the sensor signal further includes a wind speed as measured by the tilt sensor (Fig. 7, block 502; paragraph [0095], and paragraph [0061], environmental sensors 106 include wind speed sensor), the method further comprising: determining that the wind speed exceeds a predefined wind speed threshold (Fig. 7, block 504 and paragraph [0096]); and providing a wind speed alert to the user device based on the determination that the wind speed exceeds the predefined wind speed threshold (Fig. 7, block 506, and paragraphs [0038], [0041], [0076], notifications and alerts).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Greco (U.S. Pub. No. 2018/0375316).
Regarding Claim 2, Bailey teaches everything that is claimed above with respect to Claim 1.  Bailey does not specifically teach wherein the tilt sensor further comprises a GPS receiver, and the sensor signal further includes a geographic location of the tilt sensor obtained by the GPS receiver.  However, Bailey does teach that the device 100 can obtain data associated with positioning in paragraph [0047].  Further, Greco teaches a tilt sensor packaged with a GPS sensor in paragraph [0034].  It would have been obvious to one skilled in the art at the time of the invention to include the GPS sensor of Greco in the system of Bailey, in order to record positions associated with the tilt angle data (see Greco, paragraph [0083]).
Regarding Claim 6, Bailey teaches everything that is claimed above with respect to Claim 5.  Bailey does not specifically disclose wherein the communication interface is configured to remain inactive while the angle of tilt does not exceed the tilt threshold, and the tilt sensor is configured to activate the communication interface based on determining that the angle of tilt exceeds a tilt threshold.  However, Greco teaches in paragraph [0037] that tilt angles from the sensors are not transmitted until a predetermined threshold tilt angle is surpassed.  It would have been obvious to one skilled in the art at the time of the invention to only transmit tilt data based on surpassing a threshold, as taught in Greco, in the system of Bailey, in order to save energy and eliminate recording vibrations or small movements, and avoid transmitting information when there are no issues with the utility pole (see Greco, paragraphs [0080]-[0081]).
Regarding Claim 7, Bailey teaches everything that is claimed above with respect to Claim 6.  Bailey does not specifically disclose wherein the communication interface is configured to transmit the sensor signal upon activation.  However, Greco teaches in paragraph [0037] that tilt angles from the sensors are not transmitted until a predetermined threshold tilt angle is surpassed (i.e., communication is activated to transmit the tilt angles).  It would have been obvious to one skilled in the art at the time of the invention to only transmit tilt data based on surpassing a threshold, as taught in Greco, in the system of Bailey, in order to save energy and eliminate recording vibrations or small movements, and avoid transmitting information when there are no issues with the utility pole (see Greco, paragraphs [0080]-[0081]).

Claim(s) 3, 4, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Lee (KR-20170004206-A).
Regarding Claim 3, Bailey teaches everything that is claimed above with respect to Claim 1.  Bailey does not specifically disclose that the accelerometer is configured to measure at least one of the angle of tilt or change in angle of tilt periodically at an interval of time.  However, Bailey does disclose that data associated with the pole condition can be periodically communicated in paragraph [0082].  Further, Lee teaches, in the last full paragraph on page 2, that a sensor unit can have a measurement period.  It would have been obvious to one skilled in the art at the time of the invention to include the measurement period of Lee in the system of Bailey, in order to provide an object risk notification system that monitors an object (see Lee, page 2, first full paragraph).
Regarding Claim 4, Bailey teaches everything that is claimed above with respect to Claim 3.  Bailey does not specifically disclose wherein the interval of time is determined by a user.  However, Lee teaches, in the last full paragraph on page 2, that the measurement period can be changed by an administrator.  It would have been obvious to one skilled in the art at the time of the invention to include the user-determined measurement period of Lee in the system of Bailey, in order to provide an object risk notification system that monitors an object (see Lee, page 2, first full paragraph).
Regarding Claim 12, Bailey teaches everything that is claimed above with respect to Claim 11.  Bailey does not specifically disclose wherein the server is further configured to provide the wind speed alert based on the wind speed and the wind direction.  However, Lee teaches on page 2, last full paragraph, that wind direction and wind speed data are collected and compared with a management reference value, and that an alarm is generated.  It would have been obvious to one skilled in the art at the time of the invention to include the wind speed and direction alarm of Lee in the system of Bailey, in order to provide an object risk notification system that monitors an object (see Lee, page 2, first full paragraph).
Regarding Claim 14, Bailey teaches everything that is claimed above with respect to Claim 13.  Bailey does not specifically disclose wherein detecting the angle of tilt or the change in angle of tilt is performed periodically at an interval of time.  However, Bailey does disclose that data associated with the pole condition (i.e., tilt data, see paragraph [0047]), can be periodically communicated in paragraph [0082].  Further, Lee teaches, in the last full paragraph on page 2, that a sensor unit can have a measurement period.  It would have been obvious to one skilled in the art at the time of the invention to include the measurement period of Lee in the system of Bailey, in order to provide an object risk notification system that monitors an object (see Lee, page 2, first full paragraph).
Regarding Claim 15, Bailey teaches everything that is claimed above with respect to Claim 14.  Bailey does not specifically disclose wherein the interval of time is determined by a user.  However, Lee teaches, in the last full paragraph on page 2, that the measurement period can be changed by an administrator.  It would have been obvious to one skilled in the art at the time of the invention to include the user-determined measurement period of Lee in the system of Bailey, in order to provide an object risk notification system that monitors an object (see Lee, page 2, first full paragraph).
Regarding Claim 20, Bailey teaches everything that is claimed above with respect to Claim 19.  Bailey does not specifically disclose wherein the sensor signal further includes a wind direction as measured by the tilt sensor, the method further comprising: providing the wind speed alert based on the wind speed and the wind direction.  However, Lee teaches on page 2, last full paragraph, that wind direction and wind speed data are collected and compared with a management reference value, and that an alarm is generated.  It would have been obvious to one skilled in the art at the time of the invention to include the wind speed and direction alarm of Lee in the system of Bailey, in order to provide an object risk notification system that monitors an object (see Lee, page 2, first full paragraph).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Boje (U.S. Pub. No. 2021/0190848) teaches monitoring the health of utility poles using a sensor that communicates with a remote server.
Williams (U.S. Pub. No. 2017/0138978) teaches monitoring the structural health of columns using a sensor that transmits data to a remote server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863       


/NATALIE HULS/Primary Examiner, Art Unit 2863